                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                        No. 7:20-CV-63-D

THOMAS ROBERTS,                                     )
                                                    )
         Plaintiff,                                 )
                                                    )
v.                                                  )
                                                    )
ANDREW SAUL,                                        )
     Commissioner of Social Security,               )
                                                    )
         Defendant.                                 )

                                            ORDER

         This matter is before the Court on plaintiffs Motion for Summary Judgment and

defendant's Motion for Remand to the Commissioner. Plaintiffs counsel consented to the

defendant's Motion for Remand.

         Accordingly, for good cause shown, the Court hereby reverses the Commissioner's

decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for

further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501

U.S. 89 (1991).

                           l._ day of April, 2021.
         SO ORDERED this ___




                                             Ja   es C. Dever III
                                             United States District Judge




          Case 7:20-cv-00063-D Document 31 Filed 04/06/21 Page 1 of 1
